DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1-7, 9-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN104955128A which was published on 2015-09-30, though for the sake of this rejection US 20170164235 A1 will be cited as the equivalent English translation) in view of Nakamura (US 20130072212 A1).
Regarding claim 1, Gao discloses:
“A wireless communication method, comprising: sending, by a first network node, a load request message to a second network node,” ([para 0082]: “Step 201: the second network element constructs a load information request message, and sends the load information request message to the first network element.”)
“wherein the load request message is configured to make a request for the second network node to report load information to the first network node…receiving, by the first network node from the second network node, the load information;” ([para 0084]: “Step 202: after receiving the load information request message, the first network element constructs a load information response message according to the load information request message, and sends it to the second network element.”)
“wherein the second network node and the first network node belong to different logical nodes in a network.” ([para 0139]: “Here, the first network element 81 and the second network element 82 refer to two network elements under different radio access technology standards.”)
Gao does not explicitly disclose “wherein the load request message indicates a load object of the load information to which the second network node is requested to report”.
However, Nakamura discloses the missing feature “wherein the load request message indicates a load object of the load information to which the second network node is requested to report” ([para 0048]: “The Resource Status Request message for requesting initiation of transmission of the second load information includes Registration Request which is information for requesting initiation of transmission of the second load information, Report Characteristics which is information indicating the type of second load information to send, and information indicating a transmission cycle of the second load information.” Underlining by the examiner for emphasis. Also see Figure 5.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Gao and Nakamura, to modify the load request message as disclosed by Gao, to indicate a requested load object as disclosed by Nakamura. The motivation for indicating the requested load object is that it increases the information that the requesting node can obtain without unnecessarily increasing the size of the response message, thereby enhancing the flexibility in the requesting nodes ability to use the load information without decreasing efficiency. Therefore, it would have been obvious to combine Gao with Nakamura to obtain the invention as specified in the instant claim.
Regarding claim 2, Gao in view of Nakamura discloses all the features of the parent claim.
Gao does not explicitly disclose “wherein the load object includes at least one of: a hardware resource load status of the second network node, resource usage information corresponding to each slice of a cell, or a number of active users of the second network node.”
However, Nakamura discloses the missing feature “wherein the load object includes at least one of: a hardware resource load status of the second network node, resource usage information corresponding to each slice of a cell, or a number of active users of the second network node.” (([para 0048]: “The Resource Status Request message for requesting initiation of transmission of the second load information includes Registration Request which is information for requesting initiation of transmission of the second load information, Report Characteristics which is information indicating the type of second load information to send, and information indicating a transmission cycle of the second load information.” ; [para 0004]: “Specifically, in an LTE system, the following load information is defined. (a) Usage of PRBs (Physical Resource Blocks), each of which being a unit for time-frequency resource allocation, (b) load of backhaul between a radio base station and a core network, (c) hardware load of a radio base station, and (d) capacity class being an index of relative communication capacity of a radio base station, and a ratio of available communication capacity to the communication capacity.” Underlining by the examiner for emphasis.)
Gao and Nakamura, to modify the load request message as disclosed by Gao, to indicate a requested load object as disclosed by Nakamura. The motivation for indicating the requested load object is that it increases the information that the requesting node can obtain without unnecessarily increasing the size of the response message, thereby enhancing the flexibility in the requesting nodes ability to use the load information without decreasing efficiency. Therefore, it would have been obvious to combine Gao with Nakamura to obtain the invention as specified in the instant claim.
Regarding claim 3, Gao in view of Nakamura discloses all the features of the parent claim.
Gao further discloses “following the step of sending the load request message, further comprising receiving, by the first network node from the second network node, a load request response message, wherein the load request response message indicates that the request is completed.” ([para 0084]: “Step 202: after receiving the load information request message, the first network element constructs a load information response message according to the load information request message, and sends it to the second network element.”)
Regarding claim 4, Gao in view of Nakamura discloses all the features of the parent claim.
Gao further discloses “wherein the load request response message includes a measurement ID.” ([para 0086]: “…and when the access network equipment information sent by the second network element includes multiple access network equipment IDs, the first network element transmits the load information of multiple pieces of access network equipment corresponding to the multiple access network equipment IDs to the second network element in a list form.”)
Regarding claim 5, Gao in view of Nakamura discloses all the features of the parent claim.
Gao further discloses “following the step of sending the load request message, further comprising receiving, by the first network node from the second network node, a load request failure message, wherein the load request failure message indicates that the request fails.” ([para 0090]: “Step 204: the first network element returns a load information constructing failure message to the second network element when failing to construct the load information response message, the load information constructing failure message including failure causes under different request types.”)
Regarding claim 6, Gao in view of Nakamura discloses all the features of the parent claim.
Gao further discloses “wherein the load request failure message includes at least one of: a measurement ID, or a cause value for failure of the request.” ([para 0090]: “Step 204: the first network element returns a load information constructing failure message to the second network element when failing to construct the load information response message, the load information constructing failure message including failure causes under different request types.”)
Regarding claim 7, Gao in view of Nakamura discloses all the features of the parent claim.
Gao does not explicitly disclose “wherein the load information comprises a hardware resource load status of the second network node.”
However, Nakamura discloses the missing feature “wherein the load information comprises a hardware resource load status of the second network node.” (([para 0048]: “The Resource Status Request message for requesting initiation of transmission of the second load information includes Registration Request which is information for requesting initiation of transmission of the second load information, Report Characteristics which is information indicating the type of second load information to send, and information indicating a transmission cycle of the second load information.” ; [para 0004]: “Specifically, in an LTE system, the following load information is defined. (a) Usage of PRBs (Physical Resource Blocks), each of which being a unit for time-frequency resource allocation, (b) load of backhaul between a radio base station and a core network, (c) hardware load of a radio base station, and (d) capacity class being an index of relative communication capacity of a radio base station, and a ratio of available communication capacity to the communication capacity.” Underlining by the examiner for emphasis.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Gao and Nakamura, to modify the load information as disclosed by Gao, to include hardware resource load status as disclosed by Nakamura. The motivation for including hardware resource load status is that it allows the requesting node to make decisions that avoid overloading the other node, thereby preventing failures and thus enhancing service quality. Therefore, it would have been obvious to combine Gao with Nakamura 
Regarding claim 9, Gao discloses:
“A wireless communication method, comprising: receiving, by a second network node from a first network node, a load request message,” ([para 0082]: “Step 201: the second network element constructs a load information request message, and sends the load information request message to the first network element.”)
“wherein the load request message is configured to request the second network node to report load information to the first network node… sending, by the second network node to the first network node, the load information;” ([para 0084]: “Step 202: after receiving the load information request message, the first network element constructs a load information response message according to the load information request message, and sends it to the second network element.”)
“wherein the second network node and the first network node belong to different logical nodes in a network.” ([para 0139]: “Here, the first network element 81 and the second network element 82 refer to two network elements under different radio access technology standards.”)
Gao does not explicitly disclose “wherein the load request message indicates a load object of the load information to which the second network node is requested to report”.
However, Nakamura discloses the missing feature “wherein the load request message indicates a load object of the load information to which the second network node is requested to report” ([para 0048]: “The Resource Status Request message for requesting initiation of transmission of the second load information includes Registration Request which is information for requesting initiation of transmission of the second load information, Report Characteristics which is information indicating the type of second load information to send, and information indicating a transmission cycle of the second load information.” Underlining by the examiner for emphasis. Also see Figure 5.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Gao and Nakamura, to modify the load request message as disclosed by Gao, to indicate a requested load object as disclosed by Nakamura. The motivation for indicating the requested load object is that it increases the information that the requesting node can obtain without unnecessarily increasing the size of the response message, thereby enhancing the flexibility in the Gao with Nakamura to obtain the invention as specified in the instant claim.
Regarding claim 10, Gao in view of Nakamura discloses all the features of the parent claim.
Gao does not explicitly disclose “wherein the load object includes at least one of: a hardware resource load status of the second network node, resource usage information corresponding to each slice of a cell, or a number of active users of the second network node.”
However, Nakamura discloses the missing feature “wherein the load object includes at least one of: a hardware resource load status of the second network node, resource usage information corresponding to each slice of a cell, or a number of active users of the second network node.” (([para 0048]: “The Resource Status Request message for requesting initiation of transmission of the second load information includes Registration Request which is information for requesting initiation of transmission of the second load information, Report Characteristics which is information indicating the type of second load information to send, and information indicating a transmission cycle of the second load information.” ; [para 0004]: “Specifically, in an LTE system, the following load information is defined. (a) Usage of PRBs (Physical Resource Blocks), each of which being a unit for time-frequency resource allocation, (b) load of backhaul between a radio base station and a core network, (c) hardware load of a radio base station, and (d) capacity class being an index of relative communication capacity of a radio base station, and a ratio of available communication capacity to the communication capacity.” Underlining by the examiner for emphasis.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Gao and Nakamura, to modify the load request message as disclosed by Gao, to indicate a requested load object as disclosed by Nakamura. The motivation for indicating the requested load object is that it increases the information that the requesting node can obtain without unnecessarily increasing the size of the response message, thereby enhancing the flexibility in the requesting nodes ability to use the load information without decreasing efficiency. Therefore, it would Gao with Nakamura to obtain the invention as specified in the instant claim.
Regarding claim 11, Gao in view of Nakamura discloses all the features of the parent claim.
Gao further discloses “following the step of receiving the load request message, further comprising sending, by the second network node to the first network node, a load request response message, wherein the load request response message indicates that the request is completed.” ([para 0084]: “Step 202: after receiving the load information request message, the first network element constructs a load information response message according to the load information request message, and sends it to the second network element.”)
Regarding claim 12, Gao in view of Nakamura discloses all the features of the parent claim.
Gao further discloses “wherein the load request response message includes a measurement ID.” ([para 0086]: “…and when the access network equipment information sent by the second network element includes multiple access network equipment IDs, the first network element transmits the load information of multiple pieces of access network equipment corresponding to the multiple access network equipment IDs to the second network element in a list form.”)
Regarding claim 13, Gao in view of Nakamura discloses all the features of the parent claim.
Gao further discloses “following the step of receiving the load request message, further comprising sending, by the second network node to the first network node, a load request failure message, wherein the load request failure message indicates that the request fails.” ([para 0090]: “Step 204: the first network element returns a load information constructing failure message to the second network element when failing to construct the load information response message, the load information constructing failure message including failure causes under different request types.”)
Regarding claim 14, Gao in view of Nakamura discloses all the features of the parent claim.
Gao further discloses “wherein the load request failure message includes at least one of: a measurement ID, or a cause value for failure of the request.” ([para 0090]: “Step 204: the first network element returns a load information constructing failure message to the second network element when failing to construct the load information response message, the load information constructing failure message including failure causes under different request types.”)
Regarding claim 15, Gao in view of Nakamura discloses all the features of the parent claim.
Gao does not explicitly disclose “wherein the load information comprises a hardware resource load status of the second network node.”
However, Nakamura discloses the missing feature “wherein the load information comprises a hardware resource load status of the second network node.” (([para 0048]: “The Resource Status Request message for requesting initiation of transmission of the second load information includes Registration Request which is information for requesting initiation of transmission of the second load information, Report Characteristics which is information indicating the type of second load information to send, and information indicating a transmission cycle of the second load information.” ; [para 0004]: “Specifically, in an LTE system, the following load information is defined. (a) Usage of PRBs (Physical Resource Blocks), each of which being a unit for time-frequency resource allocation, (b) load of backhaul between a radio base station and a core network, (c) hardware load of a radio base station, and (d) capacity class being an index of relative communication capacity of a radio base station, and a ratio of available communication capacity to the communication capacity.” Underlining by the examiner for emphasis.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Gao and Nakamura, to modify the load information as disclosed by Gao, to include hardware resource load status as disclosed by Nakamura. The motivation for including hardware resource load status is that it allows the requesting node to make decisions that avoid overloading the other node, thereby preventing failures and thus enhancing service quality. Therefore, it would have been obvious to combine Gao with Nakamura to obtain the invention as specified in the instant claim.
Regarding claim 17, Gao in view of Nakamura discloses all the features of the parent claim.
Gao further discloses “a memory configured to store programs for information processing; and a processor configured to execute the programs” ([para 0178]: “These computer program instructions may be provided for a universal computer, a dedicated computer, an embedded processor or a processor of other programmable data processing equipment to generate a machine, so that a device for realizing a function specified in one flow or more flows in the flowcharts and/or one block or more blocks in the block diagrams is generated by the instructions executed through the computer or the processor of the other programmable data processing equipment.” ; [para 0179]: “These computer program instructions may also be stored in a computer-readable memory capable of guiding the computer or other programmable data processing equipment to work in a specific manner, so that a product including an instruction device may be generated by the instructions stored in the computer-readable memory, the instruction device realizing the function specified in one flow or many flows in the flowcharts and/or one block or many blocks in the block diagrams.”)
Regarding claim 18, Gao in view of Nakamura discloses all the features of the parent claim.
Gao further discloses “a memory configured to store programs for information processing; and a processor configured to execute the programs” ([para 0178]: “These computer program instructions may be provided for a universal computer, a dedicated computer, an embedded processor or a processor of other programmable data processing equipment to generate a machine, so that a device for realizing a function specified in one flow or more flows in the flowcharts and/or one block or more blocks in the block diagrams is generated by the instructions executed through the computer or the processor of the other programmable data processing equipment.” ; [para 0179]: “These computer program instructions may also be stored in a computer-readable memory capable of guiding the computer or other programmable data processing equipment to work in a specific manner, so that a product including an instruction device may be generated by the instructions stored in the computer-readable memory, the instruction device realizing the function specified in one flow or many flows in the flowcharts and/or one block or many blocks in the block diagrams.”)

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN104955128A which was published on 2015-09-30, though for the sake of this rejection US Nakamura (US 20130072212 A1) and further in view of Moe (US 20130210447 A1).
Regarding claim 8, Gao in view of Nakamura discloses all the features of the parent claim.
Gao in view of Nakamura does not explicitly disclose “wherein the load information comprises at least one of resource usage information corresponding to each slice of a cell, or a number of active users of the second network node.”
However, Moe discloses the missing feature “wherein the load information comprises at least one of resource usage information corresponding to each slice of a cell, or a number of active users of the second network node.” (([para 0057]: “The load threshold value may comprise, for example, a preset number of active users, a time value of packet delay, a certain queue length, a certain transmission power, a ratio of physical resource utilization, number of handovers are below five per ten minutes, no random access request in five minutes or similar.” Underlining by the examiner for emphasis.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Gao, Nakamura, and Moe to modify the load information as disclosed by Gao, to include the number of active users as disclosed by Nakamura. The motivation for including the number of active users is that it allows the requesting node to make decisions that avoid overloading the other node, thereby preventing failures and thus enhancing service quality. Therefore, it would have been obvious to combine Gao with Nakamura to obtain the invention as specified in the instant claim.
Regarding claim 16, Gao in view of Nakamura discloses all the features of the parent claim.
Gao in view of Nakamura does not explicitly disclose “wherein the load information comprises at least one of resource usage information corresponding to each slice of a cell, or a number of active users of the second network node.”
However, Moe discloses the missing feature “wherein the load information comprises at least one of resource usage information corresponding to each slice of a cell, or a number of active users of the second network node.” (([para 0057]: “The load threshold value may comprise, for example, a preset number of active users, a time value of packet delay, a certain queue length, a certain transmission power, a ratio of physical resource utilization, number of handovers are below five per ten minutes, no random access request in five minutes or similar.” Underlining by the examiner for emphasis.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Gao, Nakamura, and Moe to modify the load information as disclosed by Gao, to include the number of active users as disclosed by Nakamura. The motivation for including the number of active users is that it allows the requesting node to make decisions that avoid overloading the other node, thereby preventing failures and thus enhancing service quality. Therefore, it would have been obvious to combine Gao with Nakamura to obtain the invention as specified in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412